Citation Nr: 1101932	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for vascular and migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2008, a statement of the case 
was issued in January 2009, and a substantive appeal was received 
in February 2009.  In June 2009, the RO changed the Veteran's 
rating for his headaches from noncompensable to 10 percent, 
effective from January 28, 2009, the date of a VA outpatient 
treatment.  Therefore, the issue on appeal involves both the 
rating to be assigned before January 28, 2009, and the rating 
since then.  AB v. Brown, 6 Vet. App. 35 (1993).
 
In June 2008, the Veteran had filed a notice of disagreement 
regarding 14 other issues also denied in March 2008, but did not 
perfect an appeal of those issues following the January 2009 
statement of the case.  Accordingly, they are not on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

For a 10 percent rating to be assigned, the Veteran would have to 
have or nearly approximate prostrating headaches averaging one in 
2 months over the last several months.  For a 30 percent rating, 
the Veteran would have to have or nearly approximate 
characteristic prostrating attacks occurring once a month over 
the last several months.  A 50 percent rating is assigned when 
there are very frequent completely prostrating and prolonged 
headaches productive of severe economic inadaptability.  
38 C.F.R. § 4.124a (2010).

The RO has rated the Veteran's headaches as noncompensable prior 
to January 28, 2009, and as 10 percent disabling since then.  In 
February 2009, the Veteran indicated that he had migraines three 
times a week.  He did not indicate if they were prostrating.  
There are no treatment reports or other evidence since then 
elaborating on the present severity of the Veteran's headaches.  
The Board has decided that the Veteran's February 2009 statement 
should be treated as an allegation that the Veteran's headaches 
have become worse since the January 28, 2009 treatment.  When it 
has been alleged that a disability has become worse, an 
examination is necessary.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board notes that the RO gave the Veteran a chance to 
submit additional private medical records from Kaiser Permanent 
from December 2007 to the present in March 2009, but that he took 
no action.  

Because the case is being remanded, all additional medical 
records of treatment should be obtained and then another VA 
examination should be scheduled.  

Regarding the diabetes, the Veteran had elevated glucose readings 
on a number of occasions during service and he stated in February 
2009 that he was diagnosed with diabetes mellitus during his 
service retirement examination.  The Board has reviewed the 
Veteran's claims folder and has been unable to locate this 
report.  The Veteran himself is asked to provide a copy of this 
diagnoses from any copy of his service retirement examination he 
may have, along with a full copy of the retirement report he is 
citing.   

In any event, the Veteran should be scheduled for a VA 
examination for diabetes mellitus, as indicated below, as 
required by 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records of 
treatment the Veteran has received from 
Kaiser Permanente since December 2007, as 
well as any VA medical records of 
treatment he has received since January 
2009.

2.  Thereafter, the RO should schedule the 
Veteran for an appropriate VA examination 
to address the date of onset of the 
Veteran's diabetes mellitus.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any medically 
indicated tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that the Veteran's 
current diabetes mellitus had its onset in 
service or is related to service 
manifestations, including the elevated 
glucose readings shown in service.  The 
examiner should provide a rationale for 
the opinion.

3.  Thereafter, schedule the Veteran for 
an examination for vascular and migraine 
headaches.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any necessary special 
studies or tests are to be accomplished.  
Examination findings should be clearly set 
forth to allow for application of VA 
rating criteria. 

The following questions should be 
addressed by the appropriate examiner: (a) 
Does the Veteran currently have very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability?;  (b)  Does the 
Veteran currently have characteristic 
prostrating attacks occurring on an 
average once a month over the last several 
months?;  (c) Does the Veteran currently 
have characteristic prostrating attacks 
averaging one in 2 months over the last 
several months?; and/or (d) does the 
Veteran currently have less frequent 
attacks?

4.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for headaches and if service connection is 
warranted for diabetes mellitus.  The 
Veteran and his representative should be 
furnished a supplemental statement of the 
case addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



